      Case 4:13-cr-00028-WTM-BKE Document 500 Filed 05/18/20 Page 1 of 1



                   IN THE UNITED   STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION




NAJAM AZMAT,

        Petitioner-Appellant,

vs.                                             Case No. CV417-86
                                                           CR413-28
UNITED STATES OF AMERICA,

        Respondent-Appellee.



                                  ORDER


        The motion of appellant for a certificate of appealability

having been denied in the above-styled action by the United States

Court of Appeals for the Eleventh Circuit,

        IT IS HEREBY ORDERED that the order of the United States Court


of Appeals for the Eleventh Circuit is made the order of this Court.

        SO ORDERED, this                day of May 2020.




                                    WILLIAM T. MOORE, JiK , JUDGE
                                    UNITED STATES DISTRICT     COURT
                                     SOUTHERN DISTRICT   OF   GEORGIA
